Citation Nr: 1639241	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  13-18 715A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


ATTORNEY FOR THE BOARD

K. Osegueda, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1987 to February 1988 and from July 1990 to August 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 decision issued by the VA Regional Office (RO) in Winston-Salem, North Carolina.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.

In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the Veteran's case.  A review of the documents in Virtual VA reveals documents that are duplicative of the evidence in the VBMS file.


FINDING OF FACT

The Veteran's PTSD has been manifested by symptoms causing occupational and social impairment with reduced reliability and productivity.  He does not have occupational and social impairment with deficiencies in most areas.


CONCLUSION OF LAW

The criteria for an evaluation of 50 percent, but no higher, for PTSD have been approximated. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this case, the RO provided the Veteran with a notification letter in February 2012, prior to the initial adjudication of the claim in September 2012. 

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records and all identified, relevant, and available post-service medical records have been associated with the claims file and were reviewed by both the RO and the Board in connection with the claim.  The Veteran has not identified any other outstanding records that are pertinent to this case.

In addition, the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, the Veteran was afforded VA examinations in March 2012 and November 2015.

As discussed below, the Board finds that the VA examinations in this case are adequate, as they are predicated on a review of the Veteran's medical history as well as on an examination, and they fully address the rating criteria that are relevant to rating the Veteran's PTSD. 

Moreover, the evidence of record does not indicate that there has been a material change in the severity of the Veteran's PTSD since he was last examined in November 2015.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted. VAOPGCPREC 11-95.

Thus, the Board finds that there is adequate medical evidence of record to make a determination in this case.  Accordingly VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met. 38 C.F.R. § 3.159(c)(4) (2015). 

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Law and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. 38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where, as here, the question for consideration is a higher initial rating since the grant of service connection, evaluation of the medical evidence since the grant of service connection to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required. Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's PTSD is currently assigned a 30 percent disability evaluation, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411. 

Under Diagnostic Code 9411, a 30 percent rating is warranted when the psychiatric disorder results in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted when the psychiatric disorder results in occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted when the psychiatric disorder results in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted when the psychiatric disorder results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The use of the term "such as" in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating. See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings. Id.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation. Id.   

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013), the U.S. Court of Appeals for the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  "Although the veteran's symptomatology is the primary consideration, the regulation also requires an ultimate factual conclusion as to the veteran's level of [occupational and social] impairment." Id.

The Board notes that the regulations were recently revised to incorporate the Fifth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-V) rather than the Fourth Edition (DSM-IV).  However, these provisions only apply to cases received by or pending before the AOJ on or after August 4, 2014.  The change does not apply to cases certified to the Board prior to that date.  In this case, the Veteran's claim was certified to the Board prior to August 4, 2014; therefore, the regulations pertaining to the DSM-IV are for application.

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the DSM-IV, GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability. See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned. See 38 C.F.R. § 4.126(a).

Historically, in an October 2011 rating decision, the RO granted service connection for PTSD and assigned a 30 percent evaluation, effective from February 12, 2010.  In February 2012, the Veteran submitted a claim for an increased rating for PTSD.

During a March 2012 VA PTSD examination, the Veteran reported that he had distant and strained relationships with his family and other people at times.  He stated that he had been employed as a contractor, installing communication equipment, at Fort Bragg for nine years.  He mentioned that a few coworkers and his supervisor had asked him about his family and personal functioning over the past few months.  He stated that his level of irritability and incidents of screaming had increased over the past five months.  He denied any serious suicidal or homicidal ideation, but he admitted to passing suicidal ideation as recent as in the past two weeks.  He had no history of suicide attempts.  He also acknowledged the following symptoms: depressed mood, anxiety, suspiciousness, chronic sleep impairment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  On examination, the examiner noted that the Veteran was well-groomed, cooperative, and fully oriented.  The Veteran maintained good eye contact and appeared to be a reliable historian.  His affect and mood were observed as stable and depressed.  His attention and concentration were normal.  The examiner diagnosed the Veteran with a low to moderate level of PTSD.  He indicated that the Veteran reported he had a stable occupation and increasing family relational problems.  He assigned a GAF score of 55.  He opined that the Veteran's PTSD caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.

In a June 2013 statement, the Veteran stated that he did not show emotion and he had no interest in anything.  He related that a coworker questioned him after she noticed that he did not seem to care about his work or productivity anymore and he did not seem happy.  He related that he came to work late some days and he had been calling out of work more often because he did not want to work.  He stated that he was more short-tempered than ever, he snapped at his coworkers, and he had uncontrolled outbursts of anger with his family.  He described feeling emotionally distant at the funeral of a close friend or relative that helped raise him, and he stated that he did not cry or feel upset about the death.  He also indicated that he had more panic attacks, including whenever he met with his boss, when he had to talk to people at work, when he went to stores, and when he was in a group setting.  He avoided social interactions with coworkers and friends.  He stated, "My social relationships are hanging by a thread.  I used to be the life of any event, now I can barely get through a conversation with[out] sweating out [of] my clothing."  He reported that his children were unsure how to approach him because they were afraid that he would yell at them.  He indicated that his sleep was more impaired with nightmares.  He also stated that he had crying episodes when he was alone.

In an August 2013 VA primary care treatment note, the Veteran reported that he had episodes of a panic feeling, anxiety, tachycardia, excessive sweating, and feeling a sense of doom that had worsened over the past six months.  He stated that these episodes occurred at least two times per week and lasted 15 minutes.  He continued to experience social isolation and nightmares.  He indicated that he avoided crowds and he had to force himself to go to work in the morning.  He stated, "I fight the sensation just to stay home and stay in bed all day."  He denied suicidal or homicidal ideation and hallucinations.  He endorsed constant fatigue despite sleeping soundly for six hours per night.  The examining physician observed that the Veteran was alert and oriented to person, place, and time.  

In an August 2013 statement, the Veteran stated that he woke during the night, had difficulty falling asleep at night, woke too early, and had daytime fatigue or sleepiness.  He indicated that he had irritability, a depressed mood, loss of interest in activities that he used to enjoy, decreased appetite, a short temper, and increased aggression.  He also described panic attacks and a feeling that he was losing control, especially in front of crowds, such as when he was giving a briefing.  He stated that he had difficulty trusting others and he was always worried about the safety of his loved ones.  He also described feeling restless and edgy and difficulty concentrating.

During a September 2013 VA mental health consultation, the Veteran indicated that he had symptoms of hypervigilance, anxiety, increased anger outbursts, and feeling emotionally distant and numb.  He stated that he continued to work as a communications equipment contractor for the military.  He related that he liked to play football and enjoyed cars.  He reported that he had four children.  He stated that his wife and childhood friend were supportive.  He acknowledged that his current stressors included his home and family, and he indicated that his son was charged with possession of marijuana.  He also stated that that his employment and finances were stressful.  He denied feeling hopeless or helpless and he denied having any suicidal or homicidal ideation.  He related that he wanted help becoming more social and his goal with treatment was to become patient with people and his family.  A mental status examination revealed that the Veteran was alert and oriented.  His appearance was neat, he was cooperative, and he made good eye contact.  His mood was appropriate with decreased range and his affect was appropriate.  There were no signs of psychosis and no delusions were elicited.  His mental focus appeared grossly within normal limits.  

In a September 2013 VA mental health treatment plan note, the Veteran reported that he wanted to become more social, feel more connected to people, and feel less emotionally numb.  The provider listed the Veteran's strengths, including available spiritual support, supportive family and/or friends, housing, ability to care for others, capable of independence, resiliency, an expressed desire or motivation for change, employed, accepts guidance or feedback, and good hygiene.  The Veteran reported that his hypervigilance, anxiety, anger outbursts, and feeling emotionally distant and numb influenced his functioning in social and occupational settings.  A GAF score of 55 was assigned.

In a May 2014 statement, the Veteran's wife reported that the Veteran was always fatigued and he had sleep disturbances with awakenings, nightmares, and difficulty falling asleep.  She stated that he was irritable and moody.  She also indicated that he had weekly anxiety attacks and he did not go to the mall or other stores for fear of being around a large amount of people.

In a May 2014 statement, the Veteran stated that he was constantly tired and he did not sleep well at night.  He indicated that he had memory loss and difficulty concentrating, mood swings, and less motivation to perform tasks.  He related that his children were scared of him and he no longer cared to participate in family activities.  He stated that he used to be very social and attended parties with friends.  He indicated that he no longer enjoyed his friends.  He also stated that he tried to stay to himself and not cause problems at work.  

In a January 2015 statement, the Veteran indicated that he had panic attacks more than twice per week.  He stated that work that used to be easy had become more difficult and complex for him.  He related that his memory had worsened and he required reminders, notes, and alarms to complete tasks.  He reported that his relationships had changed with his coworkers and family, and he did not socialize with friends like he did in the past.  He also stated, "I have no motivation these days.  All I want to do is work and go home.  On the weekend[,] I don't like leaving out of the house[.]  [A]t time[s,] I just want to be alone[.]  [M]y mood has changed and I am unable to control it."

In an August 2015 VA outpatient mental health treatment note, the Veteran reported that he was doing fairly well.  He reported that his wife was complaining about him being moody.  He stated that he tried to avoid being around others, but he recently attended his daughter's graduation.  He indicated that he was sleeping five to six hours.  He had no recent depression, outbursts, or suicidal or homicidal thoughts.  On mental status examination, the Veteran was alert and oriented to person, place, and time.  His mood was euthymic and his affect was congruent.  He denied auditory or visual hallucinations, thought disorder, paranoid ideations, and suicidal or homicidal ideations.  He exhibited good impulse control and judgment, and demonstrated insight.

During a November 2015 VA PTSD examination, the Veteran reported that he remained married to his wife of 16 years.  He stated that their marriage has "barely survived the PTSD... but she is a service member herself and understands..."  He indicated that they went to the beach and restaurants, but he was unable to go to the movies or the mall due to difficulties with crowds.  He stated that he was able to attend school functions and his wife's activities.  He related that his family attended church periodically.  He maintained a relationship with his mother and siblings, but his family did not live in close proximity to him.  He reported that he remained employed with BAE Systems.  He indicated that he had worked with the company for 13 years, but he was searching for new jobs.  He stated, "I use[d] to like my job... I don't know if it was me, or if the people changed.  I lost my happiness and just hate going there.  My motivation is gone."  Since his last VA examination in 2013, the Veteran reported that he felt his symptoms became worse.  He had issues sleeping, including nightmares; and attitude issues, including irritability.  He reported that he was written up at work for getting into an altercation with a coworker.  He said he "snapped and went off the deep end" and that it almost became physical.  He related that he stayed isolated, did not want to be around crowds, and he did not want to go anywhere.  He also stated that his children distanced themselves from him because of his irritability.  He endorsed the following symptoms: depressed mood; anxiety; suspiciousness; panic attacks more than once per week; chronic sleep impairment; mild memory loss, such as forgetting names, directions, or recent events; flattened affect; difficulty in understanding complex commands; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a work-like setting; inability to establish and maintain effective relationships; and impaired impulse control, such as unprovoked irritability with periods of violence.  The Veteran indicated that his last suicidal ideation was one year ago, and he had no current ideations.  He stated that he was coping better with therapy and medications.  The VA examiner observed that the Veteran was oriented to person, place, time, and situation; verbally articulate; progressive; had linear and goal-directed thought processes; denied any recent suicidal or homicidal ideations; and acknowledged some memory issues.  The VA examiner opined that the Veteran's PTSD caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.

In a December 2015 VA outpatient mental health treatment note, the Veteran reported that he was not doing well.  He stated that he had a major outburst at work and he got physical with a coworker who came into his office yelling at him and using inappropriate language.  He indicated that he grabbed the man and let go when he realized what he had done.  He denied any suicidal or homicidal thoughts.  He requested treatment in a psychotherapy group.

During a January 2016 VA mental health consultation, the Veteran reported that he was seeking help for increased anger outbursts at work and at home, feeling emotionally disconnected from his family, nightmares, intrusive memories, and poor emotional control.  He stated that the intensity of his symptoms had increased over the past three years.  He stated that he was working as a communications equipment contractor for the military.  During his free time, he reported that he enjoyed watching television and fixing cars.  He stated that he preferred to spend time alone.  He indicated that he received good emotional support from his wife and a childhood friend.  He denied experiencing feelings of hopelessness.  He acknowledged stress at home due to his anger and other symptoms of PTSD.  He denied any current thoughts, intent, or plan to harm himself or anyone else.  He also denied any previous suicide attempts, but he did endorse having experienced passive suicidal ideation in May 2014 due to feeling overwhelmed.  A mental status examination revealed that the Veteran was alert and oriented.  His appearance was neat.  He was cooperative and made good eye contact.  His mood was euthymic and he displayed a full range of affect that was appropriate to content.  His speech was relevant and goal-directed.  There were no signs of psychosis and no delusions were elicited.  His mental focus appeared grossly within normal limits.

In a February 2016 VA mental health evaluation report, the Veteran endorsed experiencing hyperarousal, emotional numbness and detachment, social isolation, and being easily irritated by others.  He described an incident at work that almost resulted in a physical altercation with a coworker in November 2015.  He stated that he took a lot of anger out on his family and less often displayed anger outbursts at work.  He expressed feeling little emotion.  He also acknowledged the following symptoms: feeling overwhelmed by emotions; fear of emotions or feeling emotions; wanting to avoid or escape emotions; feeling distant or cut off from others; feeling different from other people; easy irritability; feeling others would not respect him; not trusting many people; believing most people will disappoint him; not being assertive enough; not wanting people to get too close; and avoiding relationships.  The treating social worker noted that the Veteran was cooperative and maintained good eye contact.  His thought processes were clear and goal-directed.  His thought content was appropriate.  No overt delusional thought content was observed.  The Veteran denied suicidal or homicidal ideations, plan, or intent.

In February 2016 and March 2016 VA group therapy notes, the treating psychologist noted that the Veteran was alert and oriented with a neat appearance.  He was cooperative and made good eye contact throughout the sessions.  He demonstrated a full range of affect that was appropriate to the content.  His speech was relevant and goal-directed.  There were no signs or psychosis and no delusions.  His mental focus appeared grossly within normal limits.  He did not report suicidal or homicidal ideation.

In a March 2016 mental health evaluation report, the Veteran stated that he had not had any incidents of intense anger since he began group therapy.  The treating social worker noted that the Veteran was cooperative and maintained good eye contact.  His affect was appropriate and stable.  He described his mood as relaxed.  His affect was congruent with the topics discussed.  His thought processes were clear and goal-directed.  His thought content was appropriate and he did not demonstrate any overt delusional thought content.  He denied any suicidal or homicidal ideations, plan, or intent.  The social worker opined that the Veteran's level of impairment was moderate.  

In a March 2016 VA mental health treatment note, the Veteran reported that he was doing fairly well.  He indicated that he was trying to control his temper, but he did have one outburst towards his wife that morning.  He stated that he called his wife from work and apologized.  He also stated that he felt bad because his daughter told him that she did not want to talk to him about something for fear that he would get angry.  He denied any recent depression and suicidal or homicidal thoughts.  He stated that he slept well with medication and that he was having fewer nightmares.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to a higher rating of 50 percent for PTSD.  However, the Board also finds that the Veteran is not entitled to an evaluation in excess of 50 percent for the entire period on appeal.  The Board finds that the disability picture, to include the severity, frequency, and duration of his symptoms, as well as the resulting impairment of social and occupational functioning, is more consistent with a 50 percent rating throughout the period on appeal. 

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

Throughout the entire period on appeal, the Veteran has maintained a history of symptoms that predominantly include nightmares, sleep impairment, irritability, anger, avoidance of crowds, mild memory loss, problems with concentration, an inability to focus, hypervigilance, and discomfort in social settings.  The Board finds that these symptoms and the social and occupational effects related thereto support a 50 percent evaluation for the period on appeal.  See Vazquez-Claudio, 713 F.3d at 118.  

Nevertheless, the Board finds that the record does not demonstrate that the Veteran's overall disability picture is consistent with a 70 percent rating or higher during the appeal period.   To the extent these symptoms may be shown or argued, the Board emphasizes that the Veteran's PTSD has not been shown to be productive of more than occupational and social impairment with reduced reliability and productivity.

A 70 percent rating is warranted when the psychiatric disorder results in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

In this case, the record does not demonstrate that the Veteran's overall disability picture is consistent with a 70 percent rating or higher during the appeal period, to include consideration of the Veteran's lay statements, VA treatment records, and the VA examinations.  

As to occupational impairment, the Veteran maintained steady full-time employment throughout the appeal.  He was employed as a communications equipment contractor for the military.  During the November 2015 VA PTSD examination, the Veteran reported that he had worked for BAE Systems for 13 years.  During that examination, the Veteran indicated that he was searching for new employment.  He stated that he was no longer happy at his job and that his motivation was gone.  Earlier in the appeal period, in a June 2013 statement, the Veteran related that a coworker had recently questioned him after she noticed that he no longer seemed to care about his work or productivity and he seemed unhappy.  In the June 2013 statement, he also stated that he came to work late some days and he was calling out of work more often because he did not want to work.  Likewise, in an August 2013 VA primary care treatment note, the Veteran stated that he had to force himself to go to work in the morning and he had to resist the temptation to stay home in bed all day.  Throughout the appeal, the Veteran referenced irritability and avoidance of interactions with his coworkers.  In a June 2013 statement, he indicated that he snapped at his coworkers.  In a May 2014 statement, he stated that he tried to stay to himself and not cause problems at work.  During the November 2015 VA PTSD examination, during December 2015 VA outpatient mental health treatment, and during a February 2016 VA mental health evaluation, the Veteran described a November 2015 incident in which he grabbed a coworker after the coworker entered his office yelling at him. 

As to social impairment, throughout the period on appeal, the Veteran stated that his relationships with his coworkers and family had changed. See January 2015 statement.  In fact, he reported that he avoided social interactions his coworkers and friends and that he preferred to isolate himself. See August 2013 VA primary care treatment note, January 2016 VA mental health consultation report.  He also described his social relationships as "hanging by a thread." See June 2013 statement.  He also indicated that he had been very social and attended parties in the past with friends, but he no longer enjoyed spending time with his friends. See May 2014 and January 2015 statements.  In addition, he repeatedly indicated that his children were distant and afraid of him and his irritability. See June 2013 statement, May 2014 statement November 2015 VA examination report, March 2016 VA mental health treatment note.  He also continually reported feeling emotionally disconnected from his family, emotional numbness towards others, and having anger outbursts directed at his family. See March 2012 VA PTSD examination, June 2013 statement, September 2013 VA mental health treatment plan note, January 2016 VA mental health consultation note.  During a February 2016 VA mental health evaluation report, the Veteran stated that he took a lot of anger out on his family and less often displayed anger outbursts at work.  Importantly, however, the Board notes that the Veteran maintained a marriage to his wife for over 16 years. See November 2015 VA examination report.  He reported that his wife and a childhood friend were his support system. See September 2013 and January 2016 VA mental health consultation notes.  During the November 2015 VA examination, the Veteran did indicate that his marriage had barely survived his PTSD, but his wife was a service member and understood it.  He also described going to the beach and restaurants, attending school functions, attending church, and participating in activities with his wife. 

Further, the Veteran's symptomatology has not been similar to that of the 70 percent criteria.  Throughout the appeal, the Veteran demonstrated orientation to person, place, and time; coherent, logical, and goal-directed thought processes; normal speech; unimpaired impulse control; no suicidal or homicidal ideation; and appropriate appearance and hygiene.  In addition, the evidence does not show that he had near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively.

To the extent any of the symptoms of a 70 percent rating may be shown or argued, the Board, again, emphasizes that the Veteran's PTSD has not been shown to be productive of occupational and social impairment with deficiencies in most areas, or total occupational and social impairment to warrant a higher rating.  The Veteran's anger and irritability appear to be intermittent during times of stress rather than persistent problems. See, e.g., September 2013 VA mental health consultation note.  There is no also indication that he has had any of the other symptoms of the 70 or 100 percent criteria, such as suicidal ideation; obsessional rituals; illogical, obscure, or irrelevant speech; impaired impulse control; neglect of his personal appearance and hygiene; homicidal ideation; or disorientation to time or place.  

Moreover, March 2012 and November 2015 VA examiners opined that the Veteran's PTSD caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally satisfactorily, with normal routine behavior, self-care, and conversation.  Such statements are not commensurate with a rating in excess of 50 percent.

Finally, the Board acknowledges that two GAF scores of 55 were assigned during the course of the appeal. See March 2012 VA examination report, September 2013 VA mental health treatment plan note.  A GAF score of 51 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers). See DSM-IV. 

After considering the totality of the evidence of record, lay and medical, the Board finds that the Veteran's symptoms more closely approximate the criteria for a 50 percent disability rating for the entire appeal period.  Overall, the Veteran has not demonstrated a level of impairment consistent with the 70 percent criteria, nor have the Veteran's symptoms caused total occupational and social functioning referenced by the 100 percent evaluation criteria. Mauerhan, supra, Vazquez-Claudio, supra.  The criteria for the next higher rating of 70 percent have not been met or approximated for any period in this appeal. See 38 C.F.R. § 4.130, Diagnostic Code 9411.  Therefore, the Board finds that the Veteran's PTSD warrants a 50 percent rating, and no higher for the entire appeal period.

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's PTSD is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis. See 38 C.F.R. § 3.321(b)(1). 

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extra-schedular referral is required.  Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extra-schedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization). 

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned ratings with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology, which include anger, irritability, sleep impairment, and mild memory and concentration problems.  As discussed above, such symptoms are contemplated by the schedular criteria set forth in the applicable diagnostic codes.  Indeed, the rating criteria for mental disorders contemplate the overall effect of all of his symptomatology on his occupational and social functioning. 

Thus, it cannot be said that the available schedular evaluation for the Veteran's PTSD is inadequate.  As discussed above, there are higher ratings available under the applicable diagnostic code, but the Veteran's disability is not productive of such manifestations.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate, the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The evidence shows that the Veteran has maintained employment as a communications equipment contractor for the military throughout the appeal.  The evidence fails to show that his service-connected disabilities have caused frequent hospitalizations or impairment with employment over and above that which is contemplated in the assigned schedular rating. See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired). 

Finally, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all of the service-connected disabilities experienced.  However, the Court has also held that "[a]lthough the Board must consider any combined effects resulting from all of a claimant's service-connected disabilities insofar as they impact the disability picture of the disability on appeal, it lacks jurisdiction to consider whether referral is warranted solely for any disability or combination of disabilities not in appellate status, just as it lacks jurisdiction to examine the proper schedular rating for a disability not on appeal."  Yancy v. McDonald, 27 Vet. App. at 496.  In this case, the Veteran has not asserted, and the evidence of record does not show or suggest, any combined effect or collective impact from multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  See Yancy, 27 Vet. App. at 495 (holding that "[n]othing in Johnson changed the long-standing principle that the issue of whether referral for extraschedular consideration is warranted must be argued by the claimant or reasonably raised by the record").  Thus, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected PTSD under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met. Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).












ORDER

Subject to the law and regulations governing the award of monetary benefits, a 50 percent evaluation for PTSD, but no higher, is granted.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


